Citation Nr: 0126055	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-01 996	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Increased evaluation for residuals of a compression 
fracture at C5-C6, with curvature of the cervical spine, 
currently rated as 20 percent disabling.

2. Increased evaluation for status post right knee medial 
meniscus repair with knee sprain/strain, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
October 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran has since moved and the 
claim is now subject to the jurisdiction of the New Orleans, 
Louisiana RO. 


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.

2. The veteran's residuals of a compression fracture at C5-C6 
with curvature of the cervical spine are manifested by 
slight limitation of motion, pain on extensive movement, 
and spinal deformity.

3. The veteran's status post right knee medial meniscus 
repair, with knee sprain/strain is manifested by 
complaints of pain, weakness, stiffness, fatigue and lack 
of endurance after extensive use such as playing sports.  
There is no loss of motion, and no objective evidence of 
pain on motion of the knee, subluxation or instability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
residuals of a compression fracture at C5-C6 with 
curvature of the cervical spine are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5285, 5290, 5293 
(2001).  

2. The criteria for an evaluation in excess of 10 percent for 
status post right knee medial meniscus repair with 
sprain/strain are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5259, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the October 
2000 and February 2001 rating decisions as well as in the 
December 2000 Statement of the Case, and the February 2001 
Supplemental Statement of the Case, of what would be 
necessary, evidentiary wise, for the assignment of an 
increase in the disability evaluations for the two 
disabilities at issue in this claim.  The veteran was 
specifically informed as to what the criteria were and what 
type of evidence would be needed.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
Throughout the pendency of this appeal, the RO has asked the 
veteran for any VA or private treatment records that are 
relevant, and all such records referenced have been gathered 
by the RO.  In fact, it appears that all such evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  The RO has 
also gathered all relevant service medical records and the 
veteran has been provided a fee basis examination in August 
2000.  In addition, a letter dated March 7, 2001 was sent to 
the veteran which explained the provisions of the VCAA and 
again asked for information regarding any relevant evidence 
that might be available.  

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet App 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

II.  Increased evaluation for residuals of a compression 
fracture at C5-C6

The veteran's service medical records show that the veteran 
began complaining of pain in his neck in October 1991.  
Examination revealed decreased lateral flexion, moderate 
tenderness, and a noticeable asymmetry of the neck on the 
right.  X-rays showed a reversal of the lordotic curvature of 
the cervical spine.  There was no evidence of cervical rib, 
the neural foramina were intact, and there was no evidence of 
compression fracture.  The veteran was diagnosed with a neck 
strain and was restricted from lifting and bending, and wore 
a cervical collar until the pain resolved. 

The veteran underwent a fee basis examination in August 2000.  
At that time, he complained of clicking in his neck, pain, 
fatigue, lack of endurance, and stiffness.  He indicated 
these symptoms had been present off and on for 7 to 9 years.  
He indicated that his neck pain would flare-up 5 to 7 days a 
month.  He indicated that the flare-ups limit his activities.  
Examination revealed that there was some tenderness to 
rotation of the cervical spine at the ends of rotation, right 
worse than left.  There was no evidence of muscle spasm, 
weakness, or tenderness of the neck.  Flexion was 65 degrees, 
extension 50 degrees, right and left lateral flexion was 40 
degrees with no pain, rotation was 80 degrees bilaterally but 
with pain on extension at the end of rotation at the 
limitation of his movement.  A cervical spine X-ray showed 
possible old compression fracture at C5-C6 with minimal 
osteoarthritic changes.  The examiner provided a diagnosis of 
probable old compression fracture at C5-C6.  

Limitation of motion of the cervical spine is covered under 
Diagnostic Code 5290.  It authorizes ratings of 10 percent 
for slight, 20 percent for moderate, and 30 percent for 
severe limitation of range of motion of the cervical spine.  
38 C.F.R. § 4.71a, DC 5290 (2001).

Diagnostic Code 5285 pertains to disability based on 
residuals of a fractured vertebra.  It authorizes a rating of 
anywhere from range of motion rating plus 10 percent, to a 60 
or 100 percent disability based on residuals of a fractured 
vertebra if there is cord involvement.  38 C.F.R. § 4.71a, DC 
5285 (2001).

Diagnostic Code 5287 provides a 30 percent disability rating 
for favorable ankylosis of the cervical spine and a 40 
percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
DC 5287 (2000).

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2001).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The radiographic evidence shows changes within the veteran's 
cervical spine consistent with arthritis and residuals of a 
compression fracture at C5-C6.  Diagnostic Code 5285 provides 
that a 60 percent rating is warranted for residuals of a 
fractured vertebra if there is abnormal mobility requiring a 
neck brace, and a 100 percent rating is warranted if there is 
spinal cord involvement.  38 C.F.R. § 4.71a, DC 5285 (2001).  
Neither of these symptoms is present.  Diagnostic Code 5285 
also provides that in other cases, residuals of a fractured 
vertebra are rated in accordance with definite limitation of 
motion, adding 10 percent for demonstrable deformity of 
vertebral body.  Id.  The X-rays demonstrate a deformity, 
there is reversal of the lordotic curvature of the cervical 
spine, and X-ray evidence of an old compression fracture.

Under diagnostic code 5290 the Board finds that a 10 percent 
rating is warranted based on slight limitation of motion of 
the cervical spine.  A higher rating, of 20 percent is not 
warranted unless there is moderate limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a, 5290 (2001).  The 
evidence reveals that the veteran has very little limitation 
of motion of the cervical spine.  He has flexion to 65 
degrees, extension to 50 degrees, lateral flexion is 40 
degrees with no pain, and rotation is 80 degrees bilaterally 
with pain only on the extremes of motion.  The Board finds 
that this represents slight limitation of motion of the 
cervical spine.  Motion is pain free except for rotation and 
there is very little reduction in motion.  Therefore, under 
Diagnostic Code 5290, the Board finds that a 10 percent 
rating is warranted.  Id.

Combining this limitation of motion rating with the extra 10 
percent rating for demonstrable deformity of vertebral body, 
the Board finds that a 20 percent rating is warranted for the 
veteran's residuals of a compression fracture at C5-C6 with 
curvature of the spine.  38 C.F.R. § 4.71a, DC 5285, 5290 
(2001).

There is no medical evidence in the claims folder showing 
ankylosis of the cervical spine either favorable or 
unfavorable and therefore a disability rating under DC 5287 
is not appropriate.  38 C.F.R. § 4.71a, DC 5287 (2001).

Similarly, the Board finds that under DC 5293, a rating of 
higher than 20 percent is not warranted.  A 20 percent rating 
is assigned for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Dc 5293 (2001).  A 
higher rating, of 40 percent, is assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Id.  A higher rating, of 60 percent, is 
not warranted unless there is no medical evidence showing 
pronounced degenerative disc disease with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings.  Id.  In essence, the criteria for a 
higher rating are not met or approximated.  There is no 
evidence of muscle spasm and no evidence of neuropathy or 
radiculopathy.  There is no indication of tingling or 
numbness in the arms or fingers, and no muscle atrophy.  
There are no x-ray findings or other indicia of degenerative 
disc disease and a higher rating under DC 5293 is not 
warranted.

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling moderate 
limitation of motion that would warrant a higher disability 
evaluation.  The veteran has complained of clicking and of 
neck pain, especially with overuse or turning wrong, and the 
Board does not doubt his assertions.  However, the medical 
evidence shows no atrophy or other evidence of significant 
functional limitation above and beyond what would be 
contemplated by the current rating.  The examiner in August 
2000 did not indicate any substantial functional limitation 
other than pain at the extreme ends of rotation, and an 
inability to do strong activity with 100 percent capability.  
The Board finds that this does not more closely approximate 
the criteria for a rating in excess of 20 percent.

Therefore, based on the evidence the Board finds that the 
veteran's residuals of a compression fracture at C5-C6 with 
curvature of the spine are 20 percent disabling and no 
higher.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5285, 5287, 
5290, 5293 (2001).

III.  Increased evaluation for status post right knee medial 
meniscus repair

The veteran's service medical records show that in April 
1998, the veteran injured his knee playing softball and 
complained of pain, locking, popping, and swelling of his 
right knee.  X-rays were taken and the knee was within normal 
limits.  The veteran continued to experience these symptoms 
and was diagnosed with a torn medial meniscus and had surgery 
in May 1998 to repair this.  A medical note dated in October 
1999 indicated a full recovery after the surgery.

In August 2000 the veteran underwent a fee basis examination 
pursuant to his claim for benefits.  The veteran complained 
of pain, weakness, stiffness, swelling, instability, fatigue, 
and a lack of endurance, especially when participating in 
sports or vigorous activity.  He complained of flare-ups 2 to 
3 times a month.  He complained of difficulty kneeling and 
bending.  The examination revealed that there was no sign of 
abnormal shoe wear or weightbearing problem.  Posture and 
gait were normal.  There was no limitation on standing or 
walking.  The knees appeared normal with flexion to 140 
degrees bilaterally, and extension to 0 degrees bilaterally 
with no apparent pain.  Drawer's and McMurray's tests were 
normal bilaterally.  Neither knee was limited by pain or 
stiffness on examination.  An X-ray of the right knee was 
normal.  The examiner provided a diagnosis of sprain/strain, 
and indicated there were subjective complaints of instability 
and weakness, but no objective evidence relating to the knee.

The RO assigned a 10 percent disability evaluation to the 
service-connected status post right knee medial meniscus 
repair with knee sprain/strain under the provisions of 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2001).  Under the provisions of Diagnostic Code 5259, a 
10 percent evaluation is assigned for evidence of removal of 
semilunar cartilage, symptomatic.  Id.  

The medical evidence of record demonstrates that the 
veteran's right knee disability is manifested by complaints 
of pain, instability, weakness, stiffness, swelling, and 
fatigue.  The Board notes that a 10 percent evaluation is the 
highest schedular evaluation under Diagnostic Code 5259, and 
a higher disability evaluation is not possible.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation of 10 percent under Diagnostic Codes 
5260 or 5261.  The medical evidence demonstrates that the 
veteran had flexion to 140 degrees.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees 
or less.  Thus, the Board concludes that a rating of 10 
percent or higher is not warranted under Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5261, extension of the right 
knee must be limited to 10 degrees or more.  The medical 
evidence of record establishes that extension of the right 
knee is full.  Thus, the Board concludes that a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran complained in the right 
knee.  However, there was no objective evidence of pain or 
limitation of function of the right knee.  

The veteran's service-connected right knee disability may 
also be rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001). 

The medical evidence of record reveals that the veteran had 
complaints of instability of the right knee.  However, there 
was no objective evidence of subluxation or instability and 
the right knee disability did not equate to or approximate 
slight impairment of the knee under Diagnostic Code 5257.  
Thus, the Board finds that a 10 percent disability rating 
would not be appropriate under Diagnostic Code 5257.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 10 percent for the 
right knee disability.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The Board finds that a 10 percent evaluation is not warranted 
under Diagnostic Code 5010 and 5260 and 38 C.F.R. § 4.59.  
The medical evidence of record demonstrates that range of 
motion of the right knee was from zero degrees on extension 
to 140 degrees on flexion.  This motion is not sufficiently 
limited to warrant a noncompensable evaluation under 
Diagnostic Codes 5260 or 5261.  Moreover, since the medical 
evidence does not show X-ray evidence of arthritis of the 
right knee or objective evidence of pain on motion, a 10 
percent evaluation is not warranted on that basis.  See G.C. 
Prec. Op. 23-97 and 9-98.

After considering all possible rating criteria, the Board 
finds no basis for awarding a higher evaluation for right 
knee disability.  

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that the veteran's residuals of a 
compression fracture at C5-C6 with curvature of the cervical 
spine, or the veteran's status post right knee medial 
meniscus repair with sprain/strain have caused marked 
employment interference or require frequent medical 
treatment.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).


ORDER

An increased evaluation for residuals of a compression 
fracture at C5-C6 with curvature of the cervical spine, 
currently rated as 20 percent disabling, is denied.

An increased evaluation for status post right knee medial 
meniscus repair with sprain/strain, currently rated as 10 
percent disabling, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

